           Case 3:20-cv-01728-MPS Document 69 Filed 03/19/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


CENTER FOR LEADERSHIP AND      :
JUSTICE, ET AL.,               :
      Plaintiffs               :
                               :
v.                             :                              No. 3:20-cv-1728 (MPS)
                               :
UNITED STATES DEPARTMENT OF    :
HOUSING AND URBAN DEVELOPMENT, :
ET AL.,                        :
      Defendants.              :                              MARCH 19, 2021
                               :



        PARTIES’ JOINT REQUEST FOR EARLY SETTLEMENT CONFERENCE

        All parties have conferred and considered the potential benefits of attempting to settle this

case before undertaking significant discovery or motion practice. After such consideration, counsel

for the parties have authorized the undersigned to jointly request that this matter be referred to an

early settlement conference with a magistrate judge.


                                                       Respectfully submitted,


                                                       LEONARD C BOYLE


                                                       ACTING UNITED STATES ATTORNEY


                                                           /s/ William M. Brown, Jr.
                                                        William M. Brown Jr., ct20813
                                                        Assistant United States Attorney
                                                        157 Church Street
                                                        New Haven, CT 06510
                                                        Telephone: (203) 821-3700
                                                        Fax: (203) 773-5373
                                                        Email: William.brown2@usdoj.gov
         Case 3:20-cv-01728-MPS Document 69 Filed 03/19/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 19, 2021, a copy of the foregoing Parties’ Joint Request

for Early Settlement Conference, was filed electronically and served by mail on anyone unable

to accept electronic filing. Notice of this filing will be sent by e-mail to all parties by operation

of the Court’s electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic Filing. Parties may access this filing through the Court’s

CM/ECF System.




                                                           /s/
                                                      William M. Brown Jr.
                                                      Assistant United States Attorney




                                                 2
